Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/17/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6 - 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Patent Application Publication US 2012/0206171 A1) in view of Liu (US Patent Application Publication US 2014/0203666 A1).
	Regarding claim 1, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) an apparatus comprising:      a controllable power supply (comprising Vg, S1, S2, S3, S4 supplying power to Tr1);      an isolating inductive element (Tr1) comprising a first inductor having a primary winding (left side winding of Tr1, where the inductance of the primary winding comprises a first inductor) and a second inductor having a secondary winding (right side winding of Tr1, where the inductance of the secondary winding comprises a second inductor), wherein a voltage applied by the controllable power supply across the first inductor (V_N1) induces a voltage across the second inductor (V_N1 induces V_N2);      a switch (Sg1) electrically connected between a first terminal of the second inductor (top terminal of the right side winding of Tr1) and a first terminal of a capacitive load (gate terminal of 1, where the capacitance between the gate – source of N-channel FET 1 is equivalent to a capacitive load);      wherein the switch is configured to, based on a first polarity voltage supplied by the controllable power supply (a first voltage polarity of V_N1) and based on a first voltage of the capacitive load (Vgs being 0, see Fig. 3 state “i”), enter a first state in which current is passed to charge the capacitive load to a second voltage (S2 turns off to trigger state “ii” which induces negative voltage across the primary winding of Tr1 and thus positive voltage across the secondary winding of Tr1, wherein current is passed to charge the gate of 1 to a voltage Vgs past the turn-on threshold voltage so as to turn on 1);      wherein the switch is configured to, based on a null voltage supplied by the controllable power supply and based on the second voltage of the capacitive load, enter a second state in which current is restricted from passing between the first terminal of the second inductor and the first terminal of the capacitive load to keep the capacitive load charged (in state “iv” Sg1 turns off and zeros the current which zeros the voltage of V_N2 and V_N1, see [0028]; no current flows between the top terminal of the right side winding of Tr1 and the gate terminal of 1 as shown in state iv in Fig. 3 – this it also shown in Fig. 2, where I_N1 is 0 during state iv, which means that no current flows from the gate to source of 1); and      wherein the switch is configured to, based on a second polarity voltage supplied by the controllable power supply and based on the second voltage of the capacitive load, enter a third state in which current is passed to discharge the capacitive load (see Fig. 4, state “ii”, based on positive voltage across the primary winding of Tr1 and Vgs, current is passed to discharge the gate of 1), wherein the second polarity voltage has a polarity opposite to the first polarity voltage (the second polarity voltage is positive and the first polarity voltage is negative).	Kimura does not disclose a controller configured to output an enable signal; and wherein the switch is configured to receive the enable signal; and wherein the controller is configured to control the switch. 	However, Liu teaches (see Fig. 10), a controller (“Control chip”) configured to output an enable signal (output signal to k1); and wherein the switch (k1) is configured to receive the enable signal (via the gate of k1); and wherein the controller is configured to control the switch (see [0073]-[0074]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura to further comprise a controller configured to output an enable signal; and wherein the switch is configured to receive the enable signal; and wherein the controller is configured to control the switch, as taught by Liu, because it can help provide a non-self-driven rectifier to help provide a relatively slow edge rate for the switch, which significantly reduces power loss, and improves reliability (see [0074]-[0075] of Liu).	

	Regarding claim 2, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) wherein the switch is configured to, based on a voltage of the capacitive load being a negative voltage, enter a fourth state in which current is passed to apply a null voltage across the capacitive load (see Fig. 4, state “iv”, wherein Vgs is negative a null voltage, V_N2 being 0, is applied to the gate of 1 by passing current via Sg1).	Kimura does not disclose a controller, wherein the controller is configured to control the switch. 	However, Liu teaches (see Fig. 10), a controller (“Control chip”), wherein the controller is configured to control the switch (see [0073]-[0074]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura to further comprise a controller, wherein the controller is configured to control the switch, as taught by Liu, because it can help provide a non-self-driven rectifier to help provide a relatively slow edge rate for the switch, which significantly reduces power loss, and improves reliability (see [0074]-[0075] of Liu).

	Regarding claim 3, Kimura does not disclose wherein the enable signal comprises a pulse width modulated signal generated by the controller.	However, Liu teaches (see Fig. 10 and Fig. 1B) wherein the enable signal (gate signal to k1) comprises a pulse width modulated signal generated by the controller (see [0074], the signal sent to k1 comprises a high signal when the voltage of the upper end is positive and the voltage of the lower end is negative, and comprises a low signal when the voltage of the upper end is negative and the voltage of the lower end is positive, thus being a PWM signal, where the pulse width is determined by the voltage signs of the upper end and the lower end.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura wherein the enable signal comprises a pulse width modulated signal generated by the controller, as taught by Liu, because it can help provide a non-self-driven rectifier to help provide a relatively slow edge rate for the switch, which significantly reduces power loss, and improves reliability (see [0074]-[0075] of Liu).

	Regarding claim 6, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) wherein the switch is a field-effect transistor (FET) (Sg1 is a N-channel MOSFET).
	Regarding claim 7, Kimura does not disclose wherein the controller is configured to control a gate-source voltage of the FET, according to one or more measurements of one or more electrical parameters in the apparatus.	However, Liu teaches (see Fig. 10) wherein the controller (“Control chip”) is configured to control a gate-source voltage of the FET (gate-source voltage of k1), according to one or more measurements of one or more electrical parameters in the apparatus (the control chip detects the voltage of the two ends of winding L2, see [0074]).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura wherein the controller is configured to control a gate-source voltage of the FET, according to one or more measurements of one or more electrical parameters in the apparatus, as taught by Liu, because it can help provide a relatively slow edge rate for the switch, significantly reducing power loss, and improving reliability (see [0074]-[0075] of Liu).
	Regarding claim 8, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) further comprising a diode connected in parallel with the switch (see parallel diode of Sg1 in Fig. 1).

	Regarding claim 9, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) wherein a second terminal of the second inductor (bottom terminal of right side winding of Tr1) is connected to a second terminal of the capacitive load (source terminal of 1, connected via Rg2 and Sg2).
	Regarding claim 10, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) further comprising a second switch (S4) coupled across the first inductor.
	Regarding claim 11, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) wherein the controllable power supply comprises a switching circuit (circuit comprising S1, S2, S3, and S4) configured to transfer power from a power supply (3).	Regarding claim 12, Kimura does not disclose further comprising a circuit coupled across the second inductor, wherein the circuit comprises one or more capacitors.	However, Liu teaches (see Fig. 9) further comprising a circuit (comprising D8, C5, R9) coupled across the second inductor (L2), wherein the circuit comprises one or more capacitors (C5).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura to further comprise a circuit coupled across the second inductor, wherein the circuit comprises one or more capacitors, as taught by Liu, because it can help provide relatively slow edge rate for the switch, significantly reducing power loss, and improving reliability (see [0070]-[0071] of Liu).

	Regarding claim 14, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) a method, comprising: transmitting an enable signal (signal to gate of Sg1) to control a switch (Sg1) to pass a first current  in a first direction (current flowing from left to right through Sg1) to charge a capacitive load (the capacitance between the gate – source of N-channel FET 1 is equivalent to a capacitive load) to a first voltage (Vgs) and to pass a second current in a second direction (current flowing from right to left through Sg1), opposite to the first direction, to discharge the capacitive load (Vgs of 1 is discharged);     applying, by a controllable power supply (comprising Vg, S1, S2, S3, S4 supplying power to Tr1), a first polarity voltage (a first voltage polarity of V_N1 which is negative) across a primary winding of a first inductor (left side winding of Tr1, where the inductance of the primary winding comprises a first inductor) to induce, in a secondary winding of a second inductor (right side winding of Tr1, where the inductance of the secondary winding comprises a second inductor) the first current that passes through the switch to charge the capacitive load to the first voltage (S2 turns off to trigger state “ii” which induces negative voltage across the primary winding of Tr1 and thus positive voltage across the secondary winding of Tr1, wherein current is passed to charge the gate of 1 to a voltage Vgs past the turn-on threshold voltage so as to turn on 1, see current flowing to gate of 1 in state “ii” of “TURN-ON OPERATION” in Fig. 2), 	applying, by the controllable power supply and based on a determination that the capacitive load is charged to the first voltage (when Vgs has reached the clamped voltage of state “iii” of “TURN-ON OPERATION” in Fig. 2), a null voltage across the primary winding whikle the switch restricts current from passing between the secondary winding and the capacitive load to keep the capacitive load charged (in state “iv” of “TURN-ON OPERATION” in Fig. 2, zero voltage is applied to the primary winding of Tr1 to keep Vgs charged, which means no current flows between the top terminal of the right side winding of Tr1 and the gate terminal of 1 as shown in state iv in Fig. 3 – this it also shown in Fig. 2, where I_N1 is 0 during state iv, which means that no current flows from the gate to source of 1)     applying, by the controllable power supply, a second polarity voltage (a second voltage polarity of V_N1 which is positive), having a polarity opposite to the first polarity voltage (the second polarity voltage is positive and the first polarity voltage is negative), across the primary winding to induce, in the secondary winding, the second current that passes through the switch to discharge the capacitive load (see Fig. 4, state “ii”, based on positive voltage across the primary winding of Tr1 and Vgs, current is passed to discharge the gate of 1, which is the opposite current direction of that in state “ii” of Fig. 3).	Kimura does not disclose transmitting, from a controller to the switch, the enable signal.
	However, Liu teaches (see Fig. 10), a controller (“Control chip”) configured to transmit an enable signal (output signal to k1) to the switch (k1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura to further comprise a controller configured to transmit an enable signal to the switch, as taught by Liu, because it can help provide a non-self-driven rectifier to help provide a relatively slow edge rate for the switch, which significantly reduces power loss, and improves reliability (see [0074]-[0075] of Liu).
	Regarding claim 15, Kimura does not disclose wherein the enable signal comprises a pulse width modulated signal generated by the controller.	However, Liu teaches (see Fig. 10 and Fig. 1B) wherein the enable signal (gate signal to k1) comprises a pulse width modulated signal generated by the controller (see [0074], the signal sent to k1 comprises a high signal when the voltage of the upper end is positive and the voltage of the lower end is negative, and comprises a low signal when the voltage of the upper end is negative and the voltage of the lower end is positive, thus being a PWM signal, where the pulse width is determined by the voltage signs of the upper end and the lower end.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura wherein the enable signal comprises a pulse width modulated signal generated by the controller, as taught by Liu, because it can help provide a non-self-driven rectifier to help provide a relatively slow edge rate for the switch, which significantly reduces power loss, and improves reliability (see [0074]-[0075] of Liu).

	Regarding claim 16, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) further comprising: prior to the applying the null voltage, determining, based on a clock signal, that a period of time has elapsed (see Fig. 2, state “iii” of “TURN-ON OPERATION”, zero voltage is applied after the time period of state “iii” has elapsed. Examiner’s Note: before turning on S1 the controller requires a certain amount of time to ensure the zeroing of the primary current I_N1, and thus one skilled in the art would recognize utilizing a counting method in the controller 10, i.e. a clock signal to ensure sufficient time has passed to achieve zeroing of the primary current).

	Regarding claim 17, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) further comprising: after the applying the second polarity voltage, applying, by the controllable power supply, a null voltage across the primary winding to apply the null voltage across the capacitive load (see state “iv” of “TURN-OFF OPERATION” of Fig. 2, where zero voltage is applied across the primary winding of Tr1 which is applied to the gate of 1).

	Regarding claim 18, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) further comprising applying, prior to the applying the second polarity voltage, a second voltage, having a same polarity as the first polarity voltage, across the first inductor to decrease a voltage across the switch (see state “v” of “TURN-ON OPERATION” in Fig. 2, where a second voltage is applied to the primary winding of Tr1 having a negative polarity, which induces V_N2 as shown in Fig. 2, which decreases the voltage across Sg1, as seen by decreased voltage of Vgs_sg1).

	Regarding claim 19, Kimura discloses (see Fig. 1, Fig. 2, Fig. 3, Fig. 4) wherein the transmitting the enable signal to control the switch comprises applying a voltage (Vgs_sg1, see Fig. 2) to a gate terminal of a field-effect transistor (FET) (controlling S1-S4 results in applying a voltage to the gate of Sg1, by inducing V_N2), wherein the switch comprises the FET (Sg1 is a N-channel MOSFET).	Regarding claim 20, Kimura does not disclose further comprising providing, by a circuit, a stable voltage across a capacitive component, wherein the circuit is coupled across the second inductor and comprises the capacitive component.	However, Liu teaches (see Fig. 9) further comprising providing, by a circuit (comprising D8, C5, R9), a stable voltage across a capacitive component (C5), wherein the circuit is coupled across the second inductor (L2) and comprises the capacitive component (D8 and C5 are coupled across L2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kimura to further comprise providing, by a circuit, a stable voltage across a capacitive component, wherein the circuit is coupled across the second inductor and comprises the capacitive component, as taught by Liu, because it can help provide relatively slow edge rate for the switch, significantly reducing power loss, and improving reliability (see [0070]-[0071] of Liu).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liu, and further in view of De Doncker (US Patent 5,684,426).	Regarding claim 4, Kimura does not disclose further comprising: a synchronization circuit configured to generate a pre-charge signal based on the enable signal, wherein the controller is configured to switch, based on the enable signal or the pre-charge signal, the apparatus between different apparatus states, and wherein the different apparatus states comprise a first apparatus state in which a voltage is applied across the first inductor and a second apparatus state in which power is transferred between the second inductor and the capacitive load.	However, De Doncker teaches (see Fig. 4) further comprising: a synchronization circuit (see diode and capacitor connected to V+ of MOS GATE DRIVER) configured to generate a pre-charge signal (signal across V+ and V- of MOS GATE DRIVER) based on the enable signal (Vgate, which is equivalent to an enable signal, i.e. TURN-ON COMMAND dictates the generation of the signal across V+ and V- of MOS GATE DRIVER), wherein the controller (32) is configured to switch, based on the enable signal or the pre-charge signal (switches based on V+ and V-, and TURN-ON COMMAND), the apparatus (26) between different apparatus states (18 is turned ON or OFF), and wherein the different apparatus states comprise a first apparatus state in which a voltage is applied across the first inductor (primary winding of 28) (based on 18 turned OFF, voltage is applied across primary winding of 28) and a second apparatus state in which power is transferred between the second inductor (secondary winding of 28) and the capacitive load (24) (based on 18 turned ON, power is transferred between the secondary winding of 28 and 24).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura to further comprise: a synchronization circuit configured to generate a pre-charge signal based on the enable signal, wherein the controller is configured to switch, based on the enable signal or the pre-charge signal, the apparatus between different apparatus states, and wherein the different apparatus states comprise a first apparatus state in which a voltage is applied across the first inductor and a second apparatus state in which power is transferred between the second inductor and the capacitive load, as taught by De Doncker, because it can help provide adequate power to the controller for proper operation of the switch.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liu, and further in view of Igarashi (Japanese Patent Application Publication JP 2004-194450 A).	Regarding claim 13, Kimura does not disclose wherein the isolating inductive element further comprises a third inductor having a tertiary winding, wherein the voltage applied by the controllable power supply across the first inductor induces a voltage across the third inductor, and wherein the third inductor is electrically connected to a second capacitive load through a second switch.	However, Igarashi teaches (see Fig. 3) wherein the isolating inductive element (36) further comprises a third inductor having a tertiary winding (36d), wherein the voltage applied by the controllable power supply (power supply comprising 31, 32, 35, 41, 33, 34) across the first inductor (36b) induces a voltage across the third inductor (voltage across 36d), and wherein the third inductor is electrically connected to a second capacitive load (capacitance of gate-source capacitance of 3) through a second switch (42, 43).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura wherein the isolating inductive element further comprises a third inductor having a tertiary winding, wherein the voltage applied by the controllable power supply across the first inductor induces a voltage across the third inductor, and wherein the third inductor is electrically connected to a second capacitive load through a second switch, as taught by Igarashi, because it can help provide a complimentary gate signal for a complimentary capacitive load, such as a half-bridge switch.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liu, and further in view of Yang et al. (US Patent Application Publication US 2018/0219546 A1, hereinafter “Yang”).	Regarding claim 21, Kimura does not disclose wherein the controller is a microprocessor. 	However, Yang teaches (see Fig. 3) wherein the controller (310) is a microprocessor (see [0048] “The controller or LD 310 can be implemented by various types or combinations of electronic devices and/or microprocessor-based computers or controllers.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kimura wherein the controller is a microprocessor, as taught by Yang, because it can help provide a compact and streamlined implementation of the controller with rapid processing speed for executing the control method.
Response to Arguments
Regarding claims 1 and 14, Applicant argued “Kimura fails to disclose the above features of claim 1”…“to enter a second state in which current is restricted from passing between the first terminal of the second inductor and the first terminal of the capacitive load to keep the capacitive load charged” in that “because Kimura’s Sg1 is connected in parallel with a diode” and “because of this diode, current leaks from the charged FET 1 through the diode to the secondary winding N2, even when Sg1 is OFF.”	Applicant pointed to Fig. 2 of Kimura, where Vgs_sg2 is positive during state iv, as evidence to Sg2 will be turned ON. However, Examiner respectfully disagrees. The voltage of Vgs_sg2 during state iv is clearly below Vt_Sg1,2 which means that it is below the turn-on threshold, thus kept OFF. If Sg2 were to be turned-on, then current would have to flow through winding N2, and thus flow through winding N1. However, it is clearly shown that current through N1, I_N1, is 0 during state iv. And as a result, Vgs is kept constant during state iv, which means that the gate of 1 is kept charged. Therefore, Applicant’s arguments are not persuasive. 	Regarding Applicant’s argument on Liu, in that “Liu’s control chip…is the opposite of the claimed controller…”, Examiner exerts that Liu was introduced as a prior art teaching of utilizing a controller to actively control a switch, and was not introduced as a teaching for a specific control method. The control method of the current application is taught by the switch patterns of Kimura, i.e. switch patterns of Sg1 and Sg2. Therefore, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        

/JYE-JUNE LEE/Examiner, Art Unit 2838